UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7748


CAROL N. DREW, III,

                Petitioner - Appellant,

          v.

LARRY EDMONDS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00312-TSE-JFA)


Submitted:   February 25, 2014            Decided:   March 7, 2014


Before FLOYD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carol N. Drew, III, Appellant Pro Se.       Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carol      N.     Drew,   III,       seeks    to       appeal    the    district

court’s    order      denying      relief      on    his   28    U.S.C.       § 2254      (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by      demonstrating         that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,         537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Drew has not made the requisite showing.                                Accordingly, we

deny leave to proceed in forma pauperis, deny Drew’s motion for

a certificate         of      appealability,        and    dismiss      the     appeal.        We

dispense      with       oral     argument      because         the     facts     and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3